Per Curiam,
This contention depends on the contract of hiring, evidenced by letters, which passed between the parties on the subject, copies of which are recited in the first specification. The construction of these letters was, of course, for the court. Taking *279into consideration all the correspondence bearing on the subject, we think the learned trial judge correctly concluded that the hiring was by the year, as claimed by the plaintiff, and. hence he was entitled to recover unless the defendant could: show a good and valid reason for sooner terminating the.con-, tract. There is nothing in either of the specifications of error that requires a reversal of the judgment.
Judgment affirmed.